Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Claims 22, 24-26, 32, 35-38, and 72-91 are pending in this application.  
Applicant’s election of the invention of Group I and dicamba as the single disclosed species of component (b) in the reply filed on 5/18/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
In view of the election of Group I and dicamba as the single disclosed species of component (b), claims 25 and 80-91 are withdrawn from further consideration as being directed to non-elected subject matter.  Claims 22, 24, 26, 32, 35-38 and 72-79 will presently be examined to the extent that they read on the elected subject matter, supra.  
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22, 24, 26, 32, 35-38, 74-79 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	(1) Independent claim 22 recites “glyphosate or a herbicidal derivative thereof.”  The metes and bounds of such derivatives is unclear. It is not clear how much derivation is within the scope of the claims. Does the derivative have to maintain glyphosate’s N-(phosphonomethyl) glycine structure, or does the scope include herbicidal compounds that are derivatized beyond said structure?  One skilled in the art would not be able to determine what is covered or not covered by the current claim language.  Dependent claims that do not cure this deficiency are included in this ground of rejection.    
	(2) Claim 26 recites a formula for alkylpolyglycosides, wherein “sug” is defined as “open or cyclic structure derived from sugars.”  Again, the metes and bounds of such derivatization is unclear. It is not clear how much derivation is within the scope of the claims – it is not clear where does the “derived from sugars” end, because too many structural derivations are possible.  One skilled in the art would not be able to determine what is covered or not covered by the current claim language.  
	(3) Claim 26 further defines “sug” as “hydroxyalkyl, polyhydroxyalkyl or poly(hydroxyalkyl)alkyl group.”  If “sug” is one of those alternatives, it would be confusing to the skilled artisan how an alkylpolyglycoside is obtained by the structure.  
(4) Claims 37 and 38 have similar claim indefiniteness issues. Claim 37 recites “at least about 50°C.”  This language renders the claim indefinite because “at least” sets the bar for the lowest number but “about” makes that unclear.  Claim 38 recites “not higher than about 0°C.”  This language renders the claim indefinite because “not higher than” sets the bar for highest number but “about” makes that unclear.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 22, 24, 32, 35-38 and 72-79 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 02/102153 in view of Hacker et al. (US 2002/0094934, hereinafter, Hacker) and Cartwright et al. (US 4,992,089, hereinafter, Cartwright).  
WO 02/102153 discloses a cationic surfactant system for use in an aqueous pesticidal formulation comprising as one of the surfactants a dialkoxylated quaternary ammonium salt having the formula, wherein the substituents are defined as follows (claim 1; pages 15-16; page 49, lines 5-11; page 50, lines 6-15): 

    PNG
    media_image1.png
    172
    260
    media_image1.png
    Greyscale

R1 and R4 can be C1-30 hydrocarbyl, which is defined to include alkyl and alkenyl;
R2 can be C2-4 alkylene;
R3 can be H or C1-22 linear or branched alkyl; and 
X can be an agriculturally acceptable anion; and 
x and y are independently an average number from 1 to about 40.
The pesticide is a herbicide such as glyphosate or salt or ester thereof (claims 3-5, 11), including glyphosate monoethanolamine salt (claims 6-7, 11).  More than one herbicide can be in the composition (page 39, lines 27-28), and those herbicides can include glyphosate and dicamba (page 39, lines 12, 14, 18-20).  The herbicidal composition can be a concentrate (claims 8-12).  The glyphosate is present in the concentrate in excess of 300 g ae/liter and the surfactant is present from about 20 to 300 g/liter (claim 14).  The glyphosate concentrate is a stable emulsion, suspension, dispersion or solution, even after storage at 50° C for 14 or 28 days (claims 15-20), and the the cloud point is not lower than 50° C (claim 21).  The glyphosate concentrate does not exhibit crystallization when stored at a temperature of about 0° C or -10° C for about 7 days (claims 26-27).  Concentrated solution with about 310-600 g ae of glyphosate potassium salt per liter is disclosed (claims 28-35), and the surfactant amount can range from 60 to 240 g/liter  or 60 to 200 g/liter of the concentrate (claims 36-37).  See also claims 42-46, 52; and disclosure page 10, lines 20-29, page 12, lines 4-8, page 14, lines 19-20, page 15, lines 5-11.   
	Hacker (US 2002/0094934) explicitly discloses the herbicidally synergistic combination of glyphosate and dicamba – see paragraph 198, the combinaiton (A2.2)+(B3.2) in view of paragraphs 5-19, 22-24, 42, 117, 156.  The glyphosate can be in the form of alkali metal salts or salts with amines (paragraph 100).  The synergistic effects provide the advantages of reduced application rates or frequency, more potent action, and control of additional weed species (paragraphs 23-24, 217-219).  2-95 wt% of active substance concentrates are disclosed (pragraph 249).  See also claims 1, 3, 4-7, 9, 11.  
	Cartwright is cited solely establish the fact that “agriculturally acceptable anion” is well known in this art to include a chloride or bromide anion (columns 1-2; column 2, lines 14-16, in particular).  Thus, the ordianry skilled artisan would have understod the X in WO 02/102153 to include chloride or bromide anions.  
	WO 02/102153 does not explicitly exemplify an aqueous herbicidal concentrate composition that contains both glyphosate and an auxin herbicide such as the elected dicamba with the claimed first surfactant, a dialkoxylated quaternary ammonium salt of formula (2).  However, WO 02/102153 teaches that herbicidal combinations can be used to formulate a concentrate where the herbicides include glyphosate and dicamba and the surfactants include dialkoxylated quaternary ammonium salts that substantially overlap with and include Applicant’s surfactant of formula (2).  Further, Hacker provides the motivation to combine the herbicidal activities of glyphosate/salt with dicamba for the multiple advantages of synergism, reduced application rates and frequency, and control of additional weed species.  Additional dependent claim features are discussed below.
	Claim 32: 200-600 g ae/liter of glyphosate
	WO 02/102153 teaches that the glyphosate is present in the concentrate in excess of 300 g ae/liter (claim 14), including at least 360 g ae/liter, 370 g ae/liter, and 600 g ae/liter (paragraph bridging pages 40-41).  
	Total surfactant is at least about 5 wt% and weight ratio of glyphosate ae to first 
surfactant is from about 2:1 to about 6:1

	WO 02/102153 teaches surfactant concentration of about 0.5 to about 30 wt% (page 37, lines 18-26), and ratio of glyphosate to surfactant to include 2:1, 4:1, and 6:1 (page 40, lines 23-26).  
	Cloud point and crystallization point features of claims 37 and 38
	These features are explicitly disclosed by WO 02/102153 (claims 21, 26-27).  
	Glyphosate in the form of various salts, including monoethanoamine salt
          WO 02/102153 teaches the claimed glyphosate salts, including glyphosate monoethanolamine salt (claims 6-7, 11).  

	Claims 75-76, 78-79: various substituents of formula (2) of instant claim 22 
WO 02/102153 teaches the claim-recited substituents of formula (2) of claim 22, as discussed above on pages 4-5 of this Office action.  The R1 and R4 of WO 02/102153 can be C1-30 hydrocarbyl and defined to include alkyl and alkenyl, and R2 of WO 02/102153 can be C2-4 alkylene.  Claim 79 further limits the sum of x and y to an average number from about 2 to about 30.  WO 02/102153 further teaches x and y to be independently an average number from 1 to about 5 (page 16, lines 10-11).  
Claim 77: PEG 2 coco methyl ammonium chloride, PEG 5 coco methyl ammonium chloride, PEG 5 tallow methyl ammonium chloride, PEG 5 ditallow ammonium bromide, PEG 10 ditallow ammonium bromide

	These dialkoxylated quaternary ammonium salts are encompassed by the dialkoxylated quaternary ammonium salts of WO 02/102153, as discussed on pages 4-5 of this Office action.  The “coco” as the alkyl is suggested by the R1 and R4 of WO 02/102153, which can be C1-30 hydrocarbyl and defined to include alkyl and alkenyl.  Also, a coco alkyl and tallow are disclosed for different surfactants on page 56 of WO 02/102153, and it would have been obvious to the ordinary skilled artisan that coco or tallow sources for R1 and R4 are encompassed by the teachings of WO 02/102153.  The chloride or bromide anions would have been obvious from the X anion of WO 02/102153, which clearly includes chlorides and bromides.  
Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, because every element of the invention and the claimed invention as a whole have been fairly disclosed or suggested by the teachings of the cited references.

Claims 22, 24, 26, 32, 35-38, and 72-77 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wright et al. (US RE37,866, hereinafter, Wright) in view of Hacker et al. (US 2002/0094934, hereinafter, Hacker), and von Rybinski et al. (hereinafter, von Rybinski).
Wright discloses a herbicidal composition comprising a herbicidally effective amount of a glyphosate or glyphosate salt, a nonionic surfactant, and a surfactant having the structure (claim 85):

    PNG
    media_image2.png
    89
    232
    media_image2.png
    Greyscale
, wherein
R1 is a straight or branched chain C6 to about C22 alkyl,
 	m is an average number from 1 to about 10,
R2 is C1-4 alkylene,
each R3 is independently C1-4 alkylene,
x and y are average number wherein x + y is in a range from 2 to about 60, and
A is an agriculturally acceptable anion such as chloride or bromide 
(column 7, lines 28-30). 
Mixture of glyphosate with another herbicide, such as dicamba, is disclosed (column 8, lines 49-54).  The nonionic surfactant can be an alkyl polyglucoside (claim 86; column 8, lines 37-43).  Wright’s composition imparts good herbicidal efficacy with the advantage of low irritancy to the eye (column 3, lines 51-54).  In a broader embodiment, Wright’s x + y can be 0 to 60 (column 4, lines 18-32; column 6, lines 28-42).  R1 can be “of natural derivation, such as from coconut or tallow” (column 7, lines 4-8).  The composition can be in the form of an aqueous concentrate, which is diluted prior to use (column 8, lines 55-60; column 4, lines 54-60), containing 450 to 500 g glyphosate ae/liter with “remarkably good storage stability under a wide range of temperature conditions (column 5, lines 22-40).  Wright’s composition is disclosed to have high cloud points even in aqueous solutions having high glyphosate concentrations (column 8, lines 23-25).  High cloud point of 50° C or greater is disclosed as desirable (column 8, lines 15-27) and exemplified, albeit exemplified with different surfactants (Examples 1-3 in columns 9-10).  Wright further discloses a herbicidal concentrate composition comprising an aqueous solution of >350 g ae/liter glyphosate, which is predominantly in the form of potassium salt and monoethanoammonium salt (claim 62).  The glyphosate salt can be a monoethanolamine or potassium salt (column 5, lines 1-12; claim 62).  The weight ratio of glyphosate to the alkoxylated surfactant can include 2:1 and 6:1 (column 8, first full paragraph).  
	Hacker (US 2002/0094934) explicitly discloses the herbicidally synergistic combination of glyphosate and dicamba – see paragraph 198, the combinaiton (A2.2)+(B3.2) in view of paragraphs 5-19, 22-24, 42, 117, 156.  The glyphosate can be in the form of alkali metal salts or salts with amines (paragraph 100).  The synergistic effects provide the advantages of reduced application rates or frequency, more potent action, and control of additional weed species (paragraphs 23-24, 217-219).  2-95 wt% of active substance concentrates are disclosed (pragraph 249).  See also claims 1, 3, 4-7, 9, 11.  
	 Von Rybinski discloses alkyl glucosides as alkyl polyglycosides, which are surfactants that can be used in agricultural applications (abstract; page 1329, left column).  Structure of dodecyl polyglycoside is shown on page 1332 and the degree of polymerization is disclosed as being typically distributed from 1 to 5 (see section 2.2 on pages 1332-33).  
Wright does not explicitly exemplify an aqueous herbicidal concentrate composition that contains both glyphosate and an auxin herbicide such as the elected dicamba with the claimed first surfactant, a dialkoxylated quaternary ammonium salt of formula (2).  However, Wright teaches that herbicidal combinations can be used to formulate a concentrate where the herbicides include glyphosate and dicamba and the surfactants include dialkoxylated quaternary ammonium salts that overlap with and include Applicant’s surfactant of formula (2).  Further, Hacker provides the motivation to combine the herbicidal activities of glyphosate/salt with dicamba for the multiple advantages of synergism, reduced application rates and frequency, and control of additional weed species.  Additional dependent claim features are discussed below.
The claimed first surfactant of independent claim 22, formula (2)
Wright’s surfactant formula, as discussed previously and copied again below, reads on x or y being 0, because x and y are average numbers and x + y is disclosed to encompass 2 to 60 as well as 0 to 60 (claim 85; column 4, lines 18-32; column 6, lines 28-42).  Good herbicidal efficacy with the advantage of low irritancy to the eye would have motivated the ordinary skilled artisan to select the composition ingredients as claimed.  

    PNG
    media_image2.png
    89
    232
    media_image2.png
    Greyscale
.  



Claim 26: second surfactant is an alkylpolyglycoside of formula (11)
Wright teaches that the second surfactant can be an alkyl polyglucoside, i.e. alkyl polyglycoside (claim 86; column 8, lines 37-43).  Von Rybinski establishes that alkyl polyglycosides encompass the structure set forth in instant claim 26.  
	Claim 32: 200-600 g ae/liter of glyphosate
	Wright teaches that the composition can be in the form of an aqueous concentrate, which is diluted prior to use (column 8, lines 55-60; column 4, lines 54-60), containing 450 to 500 g glyphosate ae/liter (column 5, lines 22-40).
	Total surfactant is at least about 5 wt% and weight ratio of glyphosate ae to first 
surfactant is from about 2:1 to about 6:1

	Wright’s weight ratio of glyphosate to the alkoxylated surfactant can include 2:1 and 6:1 (column 8, first full paragraph).  At 450 g ae glyphosate/liter, Wright’s disclosed weight ratio means that 75 g (6:1) to 225 g (2:1) of the surfactant is present, which would be greater than about 5 wt% surfactant.   
	Cloud point and crystallization point features of claims 37 and 38
	Wright’s composition is disclosed to be storage stable (claim 37; column 5, lines 31-39; column 8, lines 21-27) with high cloud point, e.g., above 50° C (column 8, lines 15-27; Examples 1-3 in columns 9-10).  Remarkably good storage stability “under a wide range of temperature conditions” is disclosed (column 5, lines 37-39).  The ordinary skilled artisan would have recognized that the claimed cloud point and crystallization point features are characteristics of storage stable compositions, and he/she would have found it obvious to optimize the composition ingredients as taught by Wright to obtain storage stable compositions that have a cloud point of at least about 50° C and a crystallization point not higher than about 0° C.  
	Glyphosate in the form of various salts, including monoethanoamine salt
          Wright teaches potassium and monoethanoammonium salts of glyphosate (column 5, lines 1-12; claim 62).  

	Claims 75-76: various substituents of formula (2) of instant claim 22 
Wright teaches the substituents of formula (2) of instant claim 22, as fully discussed above.  
Claim 77: PEG 2 coco methyl ammonium chloride, PEG 5 coco methyl ammonium chloride, PEG 5 tallow methyl ammonium chloride, PEG 5 ditallow ammonium bromide, PEG 10 ditallow ammonium bromide

	These dialkoxylated quaternary ammonium halides are encompassed by Wright’s surfactant formula as discussed above.  R1 can be “of natural derivation, such as from coconut or tallow” (column 7, lines 4-8).  
Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, because every element of the invention and the claimed invention as a whole have been fairly disclosed or suggested by the teachings of the cited references.
For these reasons, all claims must be rejected.  No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN PAK whose telephone number is (571)272-0620.  The Examiner can normally be reached on Monday to Friday from 8:30 AM to 5 PM.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's SPE, Fereydoun Sajjadi, can be reached on (571)272-3311.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JOHN PAK/Primary Examiner, Art Unit 1699